Citation Nr: 1016707	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to March 1970.  
Service personnel records in his claims file verify his 
status as a combat veteran, specifically his receipt of the 
Combat Action Ribbon (CAR).

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection and assigned of a 30 
percent rating for PTSD, effective December 7, 2006.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in February 2009; a transcript 
of that hearing is of record.

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During the course of the appeal, the Veteran's PTSD was 
manifested by no more than occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the Veteran filed his claim for service 
connection for PTSD in December 2006.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  In 
an August 2007 rating decision, the RO granted entitlement to 
service connection and assigned an initial 30 percent rating 
for PTSD.  Thereafter, the Veteran appealed the assignment of 
the initial evaluation for that benefit.

The Veteran's claim arose from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for PTSD.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  An additional notice as to these matters was 
provided in March 2007.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service personnel records, service 
treatment records, VA outpatient treatment records, and 
private treatment records.  Further, specific VA medical 
examinations pertinent to the issue on appeal were obtained 
in July 2007 and March 2009.  The Board finds that the 
examinations were adequate for evaluation purposes.  
Specifically, the examiners reviewed pertinent medical 
records and each examiner interviewed the Veteran as well as 
conducted a detailed mental status examination.  In addition, 
there is no indication that the VA examiners were not aware 
of the Veteran's past medical history or that they misstated 
any relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(noting that a medical opinion must describe the disability 
in sufficient detail so the Board can make a fully informed 
evaluation of the disability).  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2009).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matter 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran has been assigned an initial 30 percent rating 
for his service-connected PTSD, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In addition, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA 
regulations require that when the symptoms and/or degree of 
impairment due to a veteran's service-connected psychiatric 
disability cannot be distinguished from any other diagnosed 
psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran filed a claim for entitlement to service 
connection for PTSD in December 2006. 

VA treatment notes dated from December 2006 to July 2007 
reflected diagnoses of PTSD, PTSD with depressive features, 
and dysthymia.  It was indicated that the Veteran was 
troubled by isolation and detachment, remained connected with 
his daughters, had no plans of suicide, and exhibited 
dysthymic mood.  The Veteran complained of nightmares, 
intermittent anxiety, survivor guilt, hypervigilance, lost of 
interest in pleasurable activities, lack of motivation, 
intrusions, flashbacks, semi dissociative reactions, poor 
sleep, and dysthymia.  Mental status examination findings 
were listed as groomed, guarded mood, constricted affect, 
cooperative, good eye contact, normal speech, and no evidence 
of thought abnormalities. 

In a July 2007 VA PTSD examination report, the Veteran 
described his personal, medical, occupational, and military 
history.  He reported feelings of depression, nightmares, 
poor sleep, and hypervigilance as well as difficulty with 
maintaining close interpersonal relationships and his temper.  
He stated that he has a good relationship with his daughters, 
maintains a friendship with a fellow marine, and pursues 
hobbies like fishing and welding.  It was noted that he 
prefers to be alone and works off and on doing small 
construction jobs with his nephew.  Mental status examination 
findings were listed as tense and rigid behavior, hesitant 
speech, constricted affect, depressed and anxious mood, 
logical and goal-directed thought processes, mild problems 
with attention and concentration, mild problems with his 
short-term memory, intact long-term memory, and average to 
low average normal abstract and insightful thinking.  The 
Veteran denied suffering from hallucinations, illusions, or 
suicidal or homicidal ideation.  In addition, his reasoning, 
judgment, and moral and ethical thinking were noted to be 
within normal limits.  

After reviewing the Veteran's claims file and conducting the 
examination, the examiner diagnosed chronic PTSD, dysthymic 
disorder secondary to PTSD, and alcohol and cannabis abuse in 
full sustained remission secondary to PTSD.  He assigned a 
GAF score of 60, noting that the score was in the moderate 
symptoms range.  It was noted that the Veteran has one good 
friend, sees his daughters, and is able to successfully work 
part-time jobs sporadically.  Finally, the examiner opined 
that the Veteran's PTSD symptoms only mildly to moderately 
affected his employment and social functioning.  All of the 
Veteran's mental disorders were found to be secondary to his 
PTSD.  

In a March 2009 VA PTSD examination report, the Veteran again 
complained of depression, nightmares, intrusive thoughts, 
exaggerated startle response, hyperviligance, numbing of 
general responsiveness, isolative behavior, bad temper, and 
difficulty concentrating.  He reiterated the fact that his 
relationship with his daughters is good, he enjoys multiple 
hobbies, lives alone, and has one good friend.  Mental status 
examination findings were listed as tense and rigid behavior, 
slow, hesitant, and monotonous speech, depressed and anxious 
mood, appropriate affect, logical and goal-oriented thought 
processes, intact attention, intact concentration, intact 
short-term memory, and normal abstract and insightful 
thinking.  While the Veteran did not report any 
hallucinations, delusions, or illusions, he complained of 
passive suicidal and homicidal ideation.  

After reviewing the Veteran's claims file and conducting the 
examination, the examiner diagnosed PTSD with secondary 
dysthymic disorder and assigned a GAF score of 55, describing 
the Veteran's symptomatology as moderate.  Though the 
examiner found occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, it was noted that the Veteran was generally 
satisfactorily functioning in routine behavior, self-care and 
normal conversation.  It was specifically noted that his 
psychiatric symptoms do not render him unemployable and that 
he tries to pick up odd jobs occasionally.  The examiner 
further deemed the Veteran's PTSD to only moderately 
interfere with his social functioning, noting that he was 
able to maintain personal hygiene and daily responsibilities.  

Analysis

The Board finds, after a careful review of all pertinent 
evidence in light of the above-noted criteria, that the 
Veteran's PTSD symptomatology continues to meet or more 
nearly approximate the severity of occupational and social 
impairment contemplated for the initial 30 percent rating 
currently assigned under the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  38 C.F.R. § 4.7 (2009).

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
dysthymic disorder as well as alcohol and cannabis abuse in 
full sustained remission, for which service connection has 
not been granted.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As noted 
above, all of the Veteran's mental disorders were found to be 
secondary to his PTSD.  Thus, in this case, the Board will 
attribute all the Veteran's psychiatric symptoms to his 
service-connected PTSD residuals.

Evidence of record reflects that the Veteran's PTSD has been 
manifested by sleep impairment, nightmares, impaired 
concentration, intrusive thoughts, anxiety, depressed mood, 
and having few social relationships.  These symptoms are 
reflective of occupational and social impairment no greater 
than what is contemplated in the currently assigned 30 
percent disability rating.

At no point has the Veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent during this 
time period.  The assignment of a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
Evidence of record, including VA examination reports and VA 
treatment records, is indicative of a mild to moderate 
impairment.  A September 2002 VA treatment record detailed 
that the Veteran was employed as a pipefitter until 
retirement in 1997.  The Veteran has reported that he 
occasionally obtains odd handyman jobs.  VA examiners and 
treatment providers have repeatedly indicated that his PTSD 
symptoms mildly to moderately affected his occupational and 
social functioning and do not render him unemployable.  While 
evidence of record indicates that the Veteran is divorced, 
has impaired concentration, and sometimes isolates or 
detaches himself from others, it also reflects that he has 
been able to maintain close family relationships with his 
children, has at least one close friendship, enjoys multiple 
hobbies, and exhibits adequate grooming and hygiene.

The Board also notes that the Veteran has not been found to 
have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The Veteran has 
some documented symptoms of difficulty in establishing and 
maintaining effective work and social relationships, 
disturbances of motivation and mood, irritability, short-term 
memory impairment, and fleeting homicidal/suicidal ideation 
without a plan, although these have not been shown to affect 
him on a continuous basis and/or to limit his ability to 
function independently on a daily basis.  Further, the 
assigned GAF scores of 55 and 60 during this period are 
clearly indicative moderate symptomatology and moderate 
difficulty in social and occupational functioning.

With respect to the Veteran's claim, the Board has considered 
his written statements and hearing testimony, which included 
contentions that his disability has increased in severity.  
He has complained of depression, impaired concentration, 
insomnia, nightmares, avoidance behaviors, and limited 
personal relationships.  During the February 2009 hearing, 
the Veteran reported that his PTSD resulted in depression, 
panic attacks, difficulty sleeping, and difficulty 
concentrating which can affect his work.  As a result, he 
prefers to work alone.  He reported that though he has his 
family and one close friend, he does not socialize much with 
others.  During the July 2009 hearing, the Veteran testified 
that he suffers from nightmares, impaired concentration, and 
irritability as well as has difficulty relating to and 
working with others, spends much of his day watching TV, and 
works intermittently as a handyman.

In rendering a decision on this appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report his PTSD 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the Board has weighed the Veteran's statements as to 
PTSD symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be 
of lesser probative value than the other clinical evidence of 
record, which does not indicate that the assignment of an 
increased evaluation is warranted.  Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

For all the foregoing reasons, there is no basis for 
assignment of an initial rating in excess of 30 percent 
disabling for PTSD for any portion of the rating period on 
appeal.  The Board has considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board also notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Board notes, however, that in this case the Veteran and the 
record have not indicated that he is unemployable due to his 
PTSD.  As such, consideration of TDIU as a component to the 
Veteran's claim of entitlement to an increased evaluation for 
PTSD is not warranted.

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected PTSD that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  As noted 
above, evidence of record detailed that the Veteran was 
employed as a pipefitter until retirement in 1997.  While the 
Board notes that the Veteran complained that his service-
connected PTSD symptoms interfered with his ability to 
concentrate while working occasional handyman jobs, there is 
simply no objective evidence showing that the service-
connected PTSD has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 30 
percent rating).  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


